09-1356-ag
         Wu v. Holder
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A098 889 527
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                GUIDO CALABRESI,
 9                JOSÉ A. CABRANES,
10                     Circuit Judges.
11       _______________________________________
12
13       SAIPING WU,
14                Petitioner,
15
16                      v.                                      09-1356-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Dehai Zhang, Flushing, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General, Susan K. Houser, Senior
27                                     Litigation Counsel, T. Bo Stanton,
28                                     Attorney, Office of Immigration
29                                     Litigation, Civil Division, United
30                                     States Department of Justice,
31                                     Washington, D.C.
32
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Saiping Wu, a native and citizen of China,

6    seeks review of the March 6, 2009, order of the BIA,

7    affirming the November 30, 2006, decision of Immigration

8    Judge (“IJ”) Joanna Miller Bukszpan denying his application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Saiping Wu, No.

11   A098 889 527 (B.I.A. Mar. 6, 2009), aff’g No.     A098 889 527

12   (Immig. Ct. N.Y. City Nov. 30, 2006).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.     See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d
20   90, 95 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d
21   99, 110 (2d Cir. 2008).

22


                                  2
1          The agency reasonably found that even assuming Wu

2    resisted the family planning policy by hiding in the

3    mountains with his wife, he failed to establish his

4    eligibility for asylum.   The BIA correctly found that Wu was

5    ineligible for relief based solely on his wife’s forced

6    sterilization.   See Shi Liang Lin v. U.S. Dep’t of Justice,

7    494 F.3d 296, 309-10 (2d Cir. 2007); see also Matter of S-L-

8    L-, 24 I & N Dec. 1 (BIA 2006).   In addition, the BIA found

9    that Wu had not engaged in “other resistance” to China’s

10   family planning policy, but that even assuming he did, he

11   had not established that: (1) the “hardships” he suffered

12   rose to the level of persecution; and (2) he suffered

13   “hardships” on account of his resistance (i.e. hiding with

14   his wife).   Shi Liang Lin, 494 F.3d at 309-10.

15       Wu also argues that the agency deprived him of due

16   process by relying on a “sudden change of law.”   This

17   argument, however, is without merit because he failed to

18   exhaust any challenge to the IJ’s finding that his wife’s

19   forced sterilization did not render him per se eligible for

20   asylum.   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d
21   104, 119-20 (2d Cir. 2007).




                                   3
1        As Wu failed to demonstrate his eligibility for asylum,

2    he necessarily failed to meet his burden for withholding of

3    removal.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

4    2006). Additionally, the single sentence in Wu’s brief

5    related to the agency’s denial of his application for CAT

6    relief is insufficient to raise that issue for our review.

7    Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

8    (2d Cir. 2005).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20
21
22
23




                                    4